DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghvai (US 20170318951).
With respect to claim 1, Taghvai discloses a tubeless sprayer assembly (Figs. 1-7. Especially embodiment shown in Fig. 7) being configured to (capable of) be positioned adjacent to a sink for spraying water, said assembly comprising: 
a base (114) being coupled to a support surface (sink top) having said base being positioned adjacent to a sink, said base having a fluid port (72) being integrated 
a canister (116) being positionable in said base (cradle of 114. Paragraph [0057]), said canister being in fluid communication with said fluid port (via 118) when said canister is positioned in said base to fill said canister with the fluid; and 
a pumping unit (26) being coupled to said canister, said pumping unit pumping the fluid outwardly from said canister when said pumping unit is turned on wherein said pumping unit is configured to facilitate the fluid to be sprayed without a connection to the fluid source (when cap 78 is covering the fill port 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taghvai.
With respect to claim 2, Taghvai discloses said base has a top side (a cradle must have a cradle bottom and surrounding top sides) and a bottom side (the base unit configured to be supported on a horizontal support surface a handheld unit. paragraph [0013]), said top side having a well (cradle of the base unit 114. paragraph [0057]) extending toward said bottom side, said well having a lower bounding (cradle bottom) surface, said fluid port extending through said bottom side and said lower bounding surface (Fig. 7), said assembly includes a fluid valve (112) being coupled to said base, said fluid valve being in fluid communication with said fluid port, said fluid valve closing said fluid port when said fluid valve is turned off, said fluid port opening said fluid port when said fluid valve is turned on (paragraphs [0054]- [0056]).
Alternatively, Taghvai fails to specifically disclose wherein: said base has a top side and a bottom side, said top side having a well extending toward said bottom side, said well having a lower bounding surface, said fluid port extending through said bottom side and said lower bounding surface.
However, Taghvai discloses “the base unit 114 configured to be supported on a horizontal support surface… and a cradle of the base unit 114 (paragraph [0057]) and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to know that the cradle is equate to a well, a cradle must have a cradle bottom and surrounding top sides. Therefore, it is the Examiner’s position that the claimed features are disclose by Taghvai or obvious to one having ordinary skill in the art. Furthermore, it would have obvious to one having ordinary skill in the art to rotate electric toothbrush 10A, in Fig. 7, 90 degree counterclockwise and the cradle is disposed on the top side of the base unit 114.
With respect to claim 3, Taghvai discloses a first base contact (one contact of the AC/DC converter 120. “Every circuit needs 2 wires: one to carry current into the circuit and one to carry the current out, or to return the current to the source (battery, alternator etc). See extrinsic evidence by in AC and DC - Geoff the Grey Geek. https://geoffthegreygeek.com) being coupled to said lower bounding surface of said well (Fig. 7), and a second base contact (another contact of the AC/DC converter 120) being coupled to said lower bounding surface of said well, said fluid valve being electrically coupled to each of said first base contact and said second base contact (via 36).
Taghvai fails to disclose said first and second base contact surrounding said fluid port.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to located said first and second base contact surrounding said fluid port in order to provide electrical connection to the .

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Taghvai in view of Hornsby (US 20090256004). 
With respect to claim 4, Taghvai discloses the tubeless sprayer assembly as in claim 3 except for the assembly further comprising an air release valve being integrated into said base, said air release valve being aligned with said lower bounding surface of said well, said air release valve restricting air from flowing therethrough in a first direction.
However, Hornsby teaches a sprayer (Figs. 1-12) with a pump (70), a base (bottle coupler 30) and a reservoir (16). Hornsby further teaches the sprayer further comprising an air release valve (40) being integrated into said base (Figs. 2 and 12), said air release valve restricting air from flowing therethrough in a first direction.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an air release valve, as taught by Hornsby, to Taghvai’s liquid reservoir, in order to prevents  the liquid reservoir from collapsing (paragraph [0037]).
As for the said air release valve being aligned with said lower bounding surface of said well. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align said air release valve with said lower bounding surface of said well.  It has been held that rearranging parts (relocating 
With respect to claim 5, Taghvai’s tubeless sprayer assembly modified by Hornsby’s air release valve, Taghvai further discloses the assembly further comprising a contact sensor (charge port 90) being coupled to said base (paragraph [0057]), said contact sensor being electrically coupled to said first base contact.

Allowable Subject Matter
Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a sprayer assembly: Bredo et al., Linstedt et al., Mazooji et al. and Penner et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 10, 2021